People v Funderburk (2022 NY Slip Op 05217)





People v Funderburk


2022 NY Slip Op 05217


Decided on September 21, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2019-01670
 (Ind. No. 9070/17)

[*1]The People of the State of New York, respondent,
vLance Funderburk, appellant.


Janet E. Sabel, New York, NY (Hannah B. Gladstein of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Rachel Raimondi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jane C. Tully, J.), rendered December 17, 2018, as amended February 6, 2019, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
The defendant's contentions regarding the order of protection issued at the time of sentencing are unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 315-316; People v Castillo, 174 AD3d 918), and we decline to review them in the exercise of our interest of justice jurisdiction since the defendant agreed to the issuance of an order of protection as part of his plea agreement (see People v Glover, 186 AD3d 621; People v D.A., 184 AD3d 581, 583; People v Smith, 83 AD3d 1213, 1213-1214). "'[T]he better practice—and best use of judicial resources—is for a defendant . . . to request relief from the issuing court in the first instance, resorting to the appellate courts only if necessary'" (People v Daniel A., 183 AD3d 909, 910, quoting People v Nieves, 2 NY3d at 317).
BRATHWAITE NELSON, J.P., ROMAN, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court